Citation Nr: 0927019	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a colon disability, to 
include adenomatous polyps.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to until May 
1969 and had unverified periods of active duty for training 
and inactive duty training in the Illinois Army National 
Guard from October 1981 to September 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

In February 2008, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in March 2008 and 
was remanded for further development.  A June 2009 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board in March 2008 remanded the above service connection 
claim and instructed, in pertinent part, that the Illinois 
Adjutant General, or any other relevant agency/organization, 
be contacted to verify the Veteran's dates of active duty for 
training (ACDUTRA) from October 21, 1981 to September 24, 
1999.  Additionally, the March 2008 Board remand instructed 
that the Veteran be scheduled for a VA examination with an 
appropriate specialist to provide an opinion regarding the 
nature and etiology of his current colon disability.  

The Board is obligated by law to ensure that the AOJ complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the AOJ is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

After reviewing the claims file, the Board finds that there 
has not been substantial compliance with its March 2008 
remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, the 
Board's March 2008 remand requested that the appropriate 
agency/organization be contacted to verify the Veteran's 
dates of ACDUTRA from October 1981 to September 1999.  The 
Board notes that the RO sent a letter to the Illinois 
Adjutant General, dated in April 2008, requesting that the 
Veteran's ACDUTRA service be verified.  The Illinois Adjutant 
General responded later that month and provided documents 
that were already of record, to include a copy of the 
Veteran's National Guard Bureau (NGB) Form 22, DD Form 214, 
and NGB 23B.  However, all three of these documents were of 
record at the time of the March 2008 remand and they do not 
provide the appropriate information to allow the Board to 
determine the specific dates that the Veteran was on ACDUTRA.  
Therefore, the Board finds itself in the same position as 
prior to the March 2008 remand, that is, it needs to verify 
the specific dates that the Veteran served on ACDUTRA.  As 
such, the Board finds that another remand is necessary to 
obtain this information as such may be critical in the de 
novo adjudication of the Veteran's claim.

The Veteran was also afforded a VA examination in May 2009 
regarding his service connection claim.  As a part of the VA 
examiner's opinion, it was stated that the "first set of of 
[sic] polyps were diagnosed two weeks prior to [the 
Veteran's] 15 days of active duty in 1999."  However, as 
noted above, the specific dates of the Veteran's ACDUTRA have 
yet to be verified.  Thus, the Board can find no factual 
basis for the May 2009 VA examiner's statement.  In this 
regard, the Board finds the May 2009 VA opinion to be 
inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (noting that once the Secretary undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one); see also 38 C.F.R. § 4.2 
(2008) (noting that if the examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  In light of the foregoing, the Board finds that a 
remand is necessary to obtain another medical opinion 
regarding the appellant's claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Illinois Adjutant 
General again, or any other relevant 
agency/organization to verify the 
Veteran's specific dates of Army National 
Guard service, to include the specific 
dates of his active duty for training and 
his inactive duty training.  

Please be advised that the Veteran's NGB 
Form 22, Report of Separation and Record 
of Service; DD Form 214; NGB 23B, Army 
National Guard Retirement Points History 
Statement; and discharge orders from the 
Department of Military Affairs, State of 
Illinois, are currently of record and 
they do not provide the required 
information.

Make as many requests as necessary to 
obtain the above records until it can be 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  If such 
records are not available or do not 
exist, the claims folder should document 
this along with the efforts made to 
obtain these records.  Also, provide the 
Veteran with written notice of any 
inability to obtain these records.

2.  After associating the above 
information/evidence with the Veteran's 
claims folder, and only if specific dates 
of ACDUTRA have been verified, please 
forward the Veteran's claims folder to an 
appropriate VA physician for review.

The reviewing VA physician must be 
requested to specifically opine as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any colon polyps diagnosed on active 
duty for training had its onset on the 
period of active duty for training in 
which it was diagnosed.

The clinician is requested to provide a 
thorough rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and the 
evidence of record.  The clinician should 
review the claims folder and this fact 
should be noted in the accompanying 
medical report.

If additional examination of the Veteran 
is deemed necessary, schedule him for a 
VA examination at the appropriate VA 
facility and perform all necessary tests.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for a colon disability, to 
include adenomatous polyps.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



